Citation Nr: 1520886	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychosis (claimed as paranoid schizophrenia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's cousin


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video teleconference hearing was held before the Board in June 2014.  A hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran was diagnosed with paranoid schizophrenia, unspecified in a VA treatment note dated October 2009.

At the June 2014 hearing, the Veteran testified he was assaulted on the USS Constellation CV-64, where he was a personnel man onboard.  He described racial issues on the ship leading to disagreements, some of which he had with crew members.  In October 1979, the Veteran went to the bathroom on the ship where he was attacked by two guys.  He received medical treatment for a couple of days and then he was removed from the medical department, charged with four counts of assault and was found guilty.  He stated there were no witnesses against him but he was relieved of pay and restricted to the ship.  Later, he was removed from the ship and sent to a psychiatric ward in a hospital in San Diego.  The Veteran also states he was told upon taking leave from the military that "he was not to receive any type of outside treatment or complain about what happened to him or he would be brought back into the military and charges would be filed against him."

As a result, the Veteran has a gap between the time he got out of service and when he began receiving treatment through the VA. Additionally, the Veteran asserts that he did not think he had a problem and so he did not seek treatment. On remand, the Veteran should submit any statements from his second ex-wife, friends or family about his experiences on the USS Constellation CV-64 and thereafter.

The record also does not include a VA examination which provides a medical opinion as to whether the Veteran's present psychiatric disability was caused by or related to his service, as alleged in his hearing testimony.  Therefore, a remand is necessary to obtain a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private treatment records pertaining to the Veteran's psychiatric treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any lay statements from persons who had contact with the Veteran during his service on the USS Constellation CV-64 and any time thereafter about his experiences in service and his behavior after service.

3.  Make arrangements for the Veteran to be afforded a psychiatric examination and obtain a nexus opinion.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Identify all psychiatric disorders, other than paranoid schizophrenia, that the Veteran has had at any time during this period.

   b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's paranoid schizophrenia, or any identified psychiatric disorder, had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered.  

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




